Case: 13-60013       Document: 00512434269         Page: 1     Date Filed: 11/07/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 7, 2013
                                     No. 13-60013
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

CRISTIAN MAURICIO MUNOZ-PINEDA,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A099 677 808


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM:*
       Cristian Mauricio Munoz-Pineda (Munoz), a citizen of El Salvador,
petitions this court for review following the decision of the Board of Immigration
Appeals (BIA) denying his motion for reconsideration.                      Munoz sought
reconsideration of the BIA’s order affirming the decision of the immigration
judge (IJ) denying Munoz’s motion to reopen his removal proceedings. The
removal order had been issued in absentia after Munoz failed to appear at the
removal proceedings. The motion to reopen was filed over five years later, in

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-60013    Document: 00512434269      Page: 2   Date Filed: 11/07/2013

                                  No. 13-60013

2011, and was supported only by an unsworn personal declaration. In denying
the motion for reconsideration, the BIA determined that the motion to reopen
was “untimely by several years” and that Munoz’s unsworn personal declaration
was not entitled to any evidentiary weight in support of his claim of changed
country conditions.
      The BIA’s denial of a motion for reconsideration is reviewed “under a
highly deferential abuse-of-discretion standard.” Singh v. Gonzales, 436 F.3d
484, 487 (5th Cir. 2006) (quotation marks omitted). To succeed on a motion for
reconsideration, the petitioner must “identify a change in the law, a
misapplication of the law, or an aspect of the case that the BIA overlooked.”
Zhao v. Gonzales, 404 F.3d 295, 301 (5th Cir. 2005).
      The denial of an appeal and the denial of a motion for reconsideration are
two separate final orders, each of which requires its own petition for review.
Guevara v. Gonzales, 450 F.3d 173, 176 (5th Cir. 2006). Munoz did not timely
petition for review of the BIA’s September 28, 2012 decision regarding his
motion to reopen. See 8 U.S.C. § 1252(b)(1) (noting that a petition for review
must be filed within 30 days). Accordingly, we do not have jurisdiction to
consider Munoz’s arguments challenging the denial of the motion to reopen. See
Stone v. INS, 514 U.S. 386, 405-06 (1995); Carmona-Flores v. Holder, 509 F.
App’x 365, 366 (5th Cir. 2013).
      Further, Munoz’s petition for review merely restates the arguments he
presented to the BIA in his motion for reconsideration. Munoz makes no
argument challenging the BIA’s determination that he did not present objective
evidence of changed country conditions and that his unsworn personal
declaration was not entitled to evidentiary weight. He has thus abandoned any
challenge to the BIA’s stated basis for denying his motion for reconsideration.
See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003). The petition for
review is DENIED IN PART and DISMISSED IN PART for lack of jurisdiction.



                                       2